United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3403
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                     Ronald Like,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                              Submitted: June 2, 2021
                               Filed: June 14, 2021
                                  [Unpublished]
                                  ____________

Before COLLOTON, SHEPHERD, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Ronald Like appeals the sentence the district court1 imposed after he pleaded
guilty to a firearms offense. His counsel has moved for leave to withdraw, and has

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district
court erred in not crediting Like for time he served in a county jail before sentencing.

       We conclude that the district court was not authorized under 18 U.S.C.
§ 3585(b) to compute sentencing credit at the sentencing hearing. See United States
v. Wilson, 503 U.S. 329, 333 (1992). To the extent Like argues that the sentence is
unreasonable, we conclude that the district court did not abuse its discretion by
imposing a sentence of 70 months’ imprisonment, which was within the advisory
guideline range. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009)
(en banc); see also United States v. St. Claire, 831 F.3d 1039, 1043 (8th Cir. 2016).

      We have independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), and we have identified no nonfrivolous issues for appeal. We grant
counsel leave to withdraw, and affirm.
                      ______________________________




                                          -2-